{¶ 17} I write separately, not because I disagree with the majority opinion — in fact I concur in the conclusions drawn therein — but because I am troubled by the *Page 363 
classification process that initially occurs when of an out-of-state offender relocates to Ohio.
 {¶ 18} The record is necessarily silent as to the events that triggered Logue's reclassification from the original "sexually oriented offender" status to "sexual predator," or as to how he was initially classified as a sexually oriented offender upon moving to Ohio. But from representations made in oral argument, this court can presume that this order of reclassification and lifetime registration was made internally by the Hamilton County Sheriffs Office based on the provisions of R.C. 2950.09(A). Logue raises the issue that because a typical sex-offender registration hearing was never conducted — nor was it provided by law — in Alabama, the state of Ohio should bear the burden of proving that he is likely to reoffend and is thus deserving of the highest level of classification. But it appears that the real flaw in the classification procedure is that with respect to an out-of-state relocating offender, the current internal process of classification is administrative in nature and not subject to review except when triggered by the offender's petition for reclassification. It is impossible to discern as a reviewing court what process is used to attempt to "match" the out-of-state offense and registration requirement to their counterparts under Ohio law. Thus, the offender comes to the court already bearing the "label" of sexual predator and begins an uphill climb to overcome what amounts to an application of a "full faith and credit" acceptance of the order made by another state, often — as here — under totally different standards than those enacted in this state.
 {¶ 19} In short, at the very beginning of the process for an out-of-state relocating offender, an internal administrative procedure is employed with minimal legislative guidance and without a hearing. Since that specific issue is not raised in this appeal, I decline to rule on its legality on equal-protection or any other grounds, but I would suggest that legislative refinement of this initial classification procedure set forth in R.C. 2950.09 for out-of-state offenders relocating to Ohio would be welcome. *Page 364